DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 27 August 2021. Claims 1 - 3 and 5 are currently pending. 

Drawings
Replacement drawing sheets were received on 17 March 2022. These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. R. Brian Drozd (Reg. No. 55,130) on 17 March 2022.

The application has been amended as follows: 

 said neighbourhood into a plurality of zones;--.

-	In Claim 1 Lines 7 - 8 change “for each possible pair of zones of said neighbourhood, a value representing a difference between said zones;” to --for each possible pair of zones of said plurality of zones of said neighbourhood, a value representing a difference between said pair of zones;--.

-	In Claim 1 Lines 10 - 11 change “determining that a background of the mask is of the multimode type, and otherwise determining that said background is of the monomode type;” to --determining that a background of the mask is of [[the]] a multimode type, and otherwise determining that said background is of [[the]] a monomode type;--.

-	In Claim 1 Lines 16 - 18 change “where N is the number of zones of the neighbourhood,             
                
                    
                        I
                    
                    
                        B
                    
                    
                        i
                    
                
            
         is the mean of the values of the pixels of a zone of index i of the neighbourhood,             
                
                    
                        I
                    
                    
                        B
                    
                
            
         is the mean of the values of the pixels of the neighbourhood, and (            
                
                    
                        σ
                    
                    
                        B
                    
                    
                        i
                    
                
                )
            
        2 is the variance of the values of the pixels of the zone of index i”  to  --where N is the number of said plurality of zones of the neighbourhood,             
                
                    
                        I
                    
                    
                        B
                    
                    
                        i
                    
                
            
         is [[the]] a mean of the pixel values of the pixels of a zone of index i of the neighbourhood,             
                
                    
                        I
                    
                    
                        B
                    
                
            
         is [[the]] a mean of the pixel             
                
                    
                        σ
                    
                    
                        B
                    
                    
                        i
                    
                
                )
            
        2 is [[the]] a variance of the pixel values of the pixels of the zone of index i--.

-	In Claim 1 Lines 22 - 23 change “calculating a signal to noise ratio for the position of the mask the noise of which is estimated by” to --calculating a signal to noise ratio for the position of the mask, wherein the noise

-	In Claim 2 Lines 2 - 3 change “wherein the value representing a difference between two zones is a difference value between each of the zones according” to --wherein the value representing a difference between two zones is a difference value between each of the two zones according--.

-	In Claim 2 Lines 5 - 8 change “is a difference value between a zone of index i and a zone of index j,             
                
                    
                        I
                    
                    
                        B
                    
                    
                        i
                    
                
            
         is a mean value of the values of the pixels of the zone of index i,             
                
                    
                        I
                    
                    
                        B
                    
                    
                        j
                    
                
            
         is a mean value of the values of the pixels of the zone of index j, (            
                
                    
                        σ
                    
                    
                        B
                    
                    
                        i
                    
                
                )
            
        2 is a variance of the values of the pixels of the zone of index i and (            
                
                    
                        σ
                    
                    
                        B
                    
                    
                        j
                    
                
                )
            
        2 is a variance of the values of the zone of index j”   to   --is a difference value between [[a]] the zone of index i and a zone of index j,             
                
                    
                        I
                    
                    
                        B
                    
                    
                        i
                    
                
            
         is [[a]] the mean value of the pixels values of the pixels of the zone of index i,             
                
                    
                        I
                    
                    
                        B
                    
                    
                        j
                    
                
            
         is a mean value of the pixel values of the pixels of the zone of index j, (            
                
                    
                        σ
                    
                    
                        B
                    
                    
                        i
                    
                
                )
            
        2 is [[a]] the variance of the pixel values of the pixels of the zone of index i and (            
                
                    
                        σ
                    
                    
                        B
                    
                    
                        j
                    
                
                )
            
        2 is a variance of the pixel values of the zone of index j--.

-	In Claim 3 Line 7 change “said mask and dividing this neighbourhood into a plurality of zones;” to said mask and divide said neighbourhood into a plurality of zones;--.

-	In Claim 3 Lines 8 - 9 change “for each zone, a mean and a variance of the values of the pixels of said zone;” to --for each zone of the plurality of zones, a mean and a variance of the pixel values of the pixels of said zone;--.

-	In Claim 3 Lines 10 - 11 change “for each possible pair of zones of said neighbourhood, a value representing a difference between said zones;” to --for each possible pair of zones of said plurality of zones of said neighbourhood, a value representing a difference between said pair of zones;--.

-	In Claim 3 Lines 13 - 14 change “that a background of the mask is of the multimode type, and otherwise determining that said background is of the monomode type;” to --that a background of the mask is of [[the]] a multimode type, and otherwise determine that said background is of [[the]] a monomode type;--.

-	In Claim 3 Lines 20 - 22 change “where N is the number of zones of the neighbourhood,             
                
                    
                        I
                    
                    
                        B
                    
                    
                        i
                    
                
            
         is the mean of the values of the pixels of a zone of index i of the neighbourhood,             
                
                    
                        I
                    
                    
                        B
                    
                
            
         is the mean of the values of the pixels of             
                
                    
                        σ
                    
                    
                        B
                    
                    
                        i
                    
                
                )
            
        2 is the variance of the values of the pixels of the zone of index i”  to  --where N is the number of said plurality of zones of the neighbourhood,             
                
                    
                        I
                    
                    
                        B
                    
                    
                        i
                    
                
            
         is [[the]] a mean of the pixel values of the pixels of a zone of index i of the neighbourhood,             
                
                    
                        I
                    
                    
                        B
                    
                
            
         is [[the]] a mean of the pixel values of the pixels of the neighbourhood, and (            
                
                    
                        σ
                    
                    
                        B
                    
                    
                        i
                    
                
                )
            
        2 is [[the]] a variance of the pixel values of the pixels of the zone of index i--.

-	In Claim 3 Lines 26 - 27 change “calculate a signal to noise ratio the noise of which is estimated” to --calculate a signal to noise ratio, wherein the noise

-	Replace Claim 5 with:
	--A non-transitory storage medium storing instructions for executing, by device, the method according to claim 1, when the instructions are executed by a processor of said device.--.

Allowable Subject Matter
Claims 1 - 3 and 5 (now renumbered 1 - 4) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, a process for detecting an object in an image comprising dividing a predefined neighborhood of pixels around a position of a mask in said image into a plurality of zones, calculating, for each possible pair of zones of said plurality of zones, a value representing a difference between said pair of zones, calculating a variance                                
                                     
                                    
                                        
                                            σ
                                        
                                        
                                            B
                                        
                                        
                                            2
                                        
                                    
                                
                                                             
                                    
                                        
                                            σ
                                        
                                        
                                            B
                                        
                                        
                                            2
                                        
                                    
                                
                             is calculated using a formula for a multimode type background otherwise the variance                                 
                                    
                                        
                                            σ
                                        
                                        
                                            B
                                        
                                        
                                            2
                                        
                                    
                                
                             is calculated using a formula for a monomode type background, wherein the formula for the monomode type background is:                                 
                                    
                                        
                                            σ
                                        
                                        
                                            B
                                        
                                        
                                            2
                                        
                                    
                                
                            =                                
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                    
                                                
                                                
                                                    (
                                                    
                                                        
                                                            I
                                                        
                                                        
                                                            B
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            I
                                                        
                                                        
                                                            B
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    +
                                     
                                    
                                        
                                            1
                                        
                                        
                                            N
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    B
                                                
                                                
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                             where N is the number of the plurality of zones of the neighborhood,                                 
                                    
                                        
                                            I
                                        
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                
                             is a mean of the pixel values of a zone of index i of the neighborhood,                                 
                                    
                                        
                                            I
                                        
                                        
                                            B
                                        
                                    
                                
                             is a mean of the pixel values of the neighborhood, and                                 
                                    
                                        
                                            σ
                                        
                                        
                                            B
                                        
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                             is a variance of the pixel values of the zone of index i of the neighborhood, and determining that an initial detection of an object has been made when a signal to noise ratio for the position of the mask is above a second threshold, wherein the noise is estimated by the variance                                 
                                    
                                        
                                            σ
                                        
                                        
                                            B
                                        
                                        
                                            2
                                        
                                    
                                
                             calculated. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ariga et al. U.S. Patent No. 9,600,894; which is directed towards an image processing system for detecting objects from captured images, wherein a 
Bousquet et al. U.S. Patent No. 9,922,407; which is directed towards a method for analyzing a multispectral image, wherein a detection image is generated from signal-to-noise ratio values to enable an operator to detect the presence of targets in the multispectral image.
Dufour et al. U.S. Publication No. 2011/0001823 A1; which is directed towards a method for detecting a target in an image of a scene, wherein each pixel of the image is evaluated to determine whether the pixel is a pixel of the target by estimating a background of the pixel by selecting a neighboring area of the pixel that satisfies a uniformity criterion, calculating a signal-to-noise ratio for the pixel and comparing the signal-to-noise ratio for the pixel to a threshold value.
Roux et al. U.S. Patent No. 10,600,200; which is directed towards a method for viewing a laser spot, such as a laser spot used to designate objects or targets in scenes, in a multispectral image, wherein a value representing a contrast between pixels of a target mask and a background mask in a region of the image is compared to a threshold to determine whether the laser spot appears in the region of the image and wherein the value representing the contrast is calculated in the form of a signal-to-noise ratio. 
Sakamoto U.S. Patent No. 6,333,993; which is directed towards a method and device that enable automatic detection of an object in an image, wherein mean and standard deviation values are calculated for pixels in a plurality of regions of an image in order to identify a region with a high probability of including only background image data and wherein the mean and standard deviation values of the region with the high probability of including only background image data are compared to the mean and standard deviation values of other regions in order to discriminate between background regions and object regions of the image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ERIC RUSH/Primary Examiner, Art Unit 2667